Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clare Frederich on 29 July 2022. 
IN THE CLAIMS, cancel claims 9 – 17 and amend claim 1 as follows: 

Claim 1 (Currently amended) A multipurpose beverage preparation machine comprising: a beverage preparation chamber configured for receiving a liquid; a processor configured for processing a beverage in the beverage preparation chamber; a motor configured for driving the processor in the beverage preparation chamber; a heater configured for heating the liquid in the beverage preparation chamber; a control unit configured to execute a beverage preparation process comprising control of the motor and control of the heater; the control unit being coupled to a network interface of the machine to receive beverage process parameters from an external electronic device, the external electronic device configured to provide the beverage process parameters to the control unit; wherein the processor comprises at least one foaming insert and[[/or]] at least one support insert configured for supporting solid ingredients, the at least one foaming insert and[[/or]] the at least one support being selectively and removably positionable within the beverage preparation chamber, the at least one foaming insert configured to enable foaming of the liquid in the beverage preparation chamber; and wherein the control unit is configured for actuating the motor and the heater based on at least a part of the received beverage process parameters; the at least one foaming insert and the support insert being configured for being individually or commonly coupled in rotation to the motor, and the motor is configured to selectively perform: (a) a first function, in which the motor drives the at least one foaming insert; (b) a second function, in which the motor drives the at least one support insert; and (c) a third function, in which the motor drives both of the at least one foaming insert and the at least one support insert; and the at least one support insert comprises apertures configured for the liquid to traverse the at least one support insert during actuation of the at least one support.

Allowable Subject Matter
Claims 1 – 8 and 20 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
WO 2015/135031(A1) to Herring teaches a method and apparatus for food preparation. Regarding Claim 1, Herring teaches a multiple purpose beverage preparation machine with a beverage preparation chamber, a whisk (i.e. foaming insert), a motor, a heater, a containment bowl (i.e. support insert), and a control unit configured to execute a beverage preparation process comprising control of the motor and control of the heater; the control unit being coupled to a network interface of the machine to receive beverage process parameters from an external electronic device. Regarding Claim 1, Herring is silent on the motor being able to drive the containment bowl (i.e. support insert) solely and drive the whisk (i.e. foaming insert) and containment bowl (i.e. support insert) together. Herring is also silent on the containment bowl comprises apertures configured for the liquid to traverse it during actuation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774